Name: 93/201/EEC: Commission Decision of 11 March 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agri-foodstuffs
 Date Published: 1993-04-07

 Avis juridique important|31993D020193/201/EEC: Commission Decision of 11 March 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community Official Journal L 087 , 07/04/1993 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 49 P. 0102 Swedish special edition: Chapter 3 Volume 49 P. 0102 COMMISSION DECISION of 11 March 1993 amending Decision 86/414/EEC as regards the list of establishments in Argentina approved for the purpose of importing meat products into the Community(93/201/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 4 (1) thereof, Whereas a list of establishments in Argentina, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 86/414/EEC (3), as last amended by Decision 91/185/EEC (4); Whereas a Community on-the-spot visit to meat product establishments in Argentina has revealed that the level of hygiene in some establishments was altered since the last inspection; whereas the list of establishments should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 86/414/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 237, 23. 8. 1986, p. 36. (4) OJ No L 91, 12. 4. 1991, p. 63. ANNEX LIST OF ESTABLISHMENTS /* Tables: see OJ */